DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/22/2021.  Claims 1-2, 4-6, 8-18, 20 are pending. Claims 1, 11, 18 are currently amended. Claims 4-6 are withdrawn and currently amended. Claims 3, 7, 19 were cancelled.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 8-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2006/0118760 A1) in view of Steingrover et al. (US 2008/0216709 A1) along with evidence references as cited below: 
Hirokawa (US 2007/0020918 A1) and/or 
Angst et al. (US 2009/0239777 A1); and/or
	Wikipedia “Ethylenediamine” via https://en.wikipedia.org/wiki/Ethylenediamine
Wikipedia “Fuel Antioxidant” via https://en.wikipedia.org/wiki/Category:Fuel_antioxidants 
Regarding to claim 1, Yang discloses a polishing composition comprising:
Magnetic particles (paragraph 0050, Figure 4A-4C);
1-2,3 benzotriazole (BTA) (paragraph 0017, 0067; read on applicant’s limitation “triazole derivative, a benzotriazole derivative); or ethylene diamine (paragraph 0022; 0071; 

It is well known in the art that ethylene diamine has the formula structure (See evidence reference Wikipedia “Ethylenediamine” via https://en.wikipedia.org/wiki/Ethylenediamine )

    PNG
    media_image1.png
    102
    274
    media_image1.png
    Greyscale

Therefore, ethylene diamine as taught by Yang read on applicant’s limitation amine having no carbon-carbon multiple bond in a molecule represented by Formula (7).

    PNG
    media_image2.png
    74
    394
    media_image2.png
    Greyscale

R71, R72, R73, and R74 in the compound represented by Formula (7) each independently represent a hydrogen atom, an alkyl group, or a hydroxyalkyl group, R71, R72, R73, and R74 may be bonded to one another among carbon atoms to form a cyclic alkane, and R75 in the compound represented by Formula (7) represents an alkylene group having 2 to 10 carbon atoms.

Regarding to claim 1, Yang does not explicitly disclose that benzotriazole (BTA) and/or ethylene diamine is an antioxidant for suppression oxidation of the magnetic particles.  However, Yang clearly teaches the same antioxidant compound with applicant’s compound “a triazole derivative, a benzotriazole derivative” or applicant’s claimed amine having no carbon-carbon bond in a molecule with formula (7) as disclosed by applicants in the Specification paragraph [0049] and [0056]. According to the MPEP 2112.01 (II), “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Further, evidence reference Hirokawa (US 2007/0020918 A1) discloses that benzotriazole is an antioxidant (See paragraph 0159).  Further, evidence reference Angst et al. (US 2009/0239777) discloses that antioxidant is a corrosion inhibitor wherein antioxidant/corrosion inhibitor is selected from the group consisting of benzotriazole, ethylene diamine (paragraph 0050-0051, 0062, 0067).  Further, evidence reference Wikipedia “Fuel Antioxidant” via https://en.wikipedia.org/wiki/Category:Fuel_antioxidants  disclose that ethylene diamine is an antioxidant.  
    Therefore, the examiner interprets that benzotriazole and/or ethylene diamine as taught by Yang is capable of acting as antioxidant for suppressing oxidation of the magnetic particles.
	Regarding to claim 1, Yang fails to explicitly disclose the composition comprises water.  However, Yang clearly teaches to use liquid ingredient as a dispersion for the composition (See paragraph 000062-0071).  Steingrover teaches an aqueous composition having water as a solvent/dispersion (See paragraph 0020).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang in view of Steingrover by using water because equivalent and substation of one for the other would produce an expected result.
	

	Regarding to claim 8, Yang fails to disclose the magnetic particles contain at least one of iron, nickel and cobalt.  However, Yang clearly teaches to use the polishing composition comprises magnetic particles (paragraph 0050).  Steingrover teaches magnetic particles contain at least one of iron, nickel (Ni) and Cobalt (Co) (See paragraph 0017, 0018).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang in view of Steingrover by using magnetic particles contain at least one of iron, nickel (Ni) and Cobalt (Co) because equivalent and substitution of one for the other would produce an expected result.
	Regarding to claim 9 and 10, Yang discloses the composition has a pH between 3.5 to 12 preferable 8 to 11 (See paragraph 0019; 0069; within applicant’s limitation “a pH of 5 to 12” (claim 9); or “a pH of 7 to 12” (claim 10)).
	Regarding to claim 11, Yang discloses the composition can comprise oxidants (See abstract).  Yang fails to explicitly discloses the oxidants are present at a concentration of 0.0005 mol/L or less.  Steingrover does not explicitly disclose any oxidants (0 % oxidants).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal concentration of oxidants because it has been held that determination of workable range is not considered inventive.
	Regarding to claim 12, Yang discloses applying a magnetic field to the polishing composition to form a magnetic cluster that contains the magnetic particles and bringing the 
	Regarding to claim 13, Yang discloses the object to be polished contains at least one of an alloy and metal oxide (paragraph 0056-0058, 0061, 0077).
	Regarding to claim 14, Yang discloses the object to be polished contains at least one of aluminum alloy (paragraph 0056-0058, 0061, 0077-0078).
	Regarding to claim 15, Yang discloses the object to be polished contains at least one of aluminum oxide (paragraph 0056-0058).
	Regarding to claim 16, Yang discloses the object to be polished has a part including a surface formed of a metal oxide and the other part formed of an alloy (See paragraph 0056-0058, 0061, 0077-0078).
	Regarding to claim 17, Yang disclose the polishing composition is produced by mixing a first component containing the magnetic particles and a second component containing the liquid before polishing the object to be polished, the produced polishing composition is used to polish the object to be polished (paragraph 0012-0022, 0047-0050, 0056-0058)  Yang fails to discloses the second component containing water. However, Yang clearly teaches to use liquid ingredient as a dispersion (See paragraph 000062-0071).  Steingrover teaches an aqueous composition having water as a solvent/dispersion and it is mixed with magnetic particles (See paragraph 0017-0020).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang in view of Steingrover by mixing magnetic particles with water because equivalent and substation of one for the other would produce an expected result.

Mixing a first component containing the magnetic particles 
and a second component containing liquid (paragraph 0014-0017, 0050).
	Wherein benzotriazole and/or ethylene diamine (i.e. antioxidant) is: (i) present is the first component, the second component; (ii) added the mixture to the first component and the second component (paragraph 0017, 0022, 0067, 0071)
	Yang fails to disclose the second component containing water. However, Yang clearly teaches to use liquid ingredient as a dispersion (See paragraph 000062-0071).  Steingrover teaches an aqueous composition having water as a solvent/dispersion and it is mixed with magnetic particles (See paragraph 0017-0020).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang in view of Steingrover by mixing magnetic particles with water because equivalent and substation of one for the other would produce an expected result.
	Regarding to claim 20, Yang fails to disclose the magnetic particles contains at least one iron, nickel and cobalt.  However, Yang clearly teaches to use magnetic particles (paragraph 0050).  Steingrover discloses to use magnetic particles comprises at least one of iron, nickel (Ni) and cobalt (Co) (See paragraph 0017-0018).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang in view of Steingrover by using the magnetic particles contains at least one iron, nickel and cobalt because equivalent and substitution of one for the other would produce an expected result.

s 1-2, 8-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2010/0313907 A1 in view of Angst et al. (US 2009/0239777 A1) along with evidence references cited below:
Wikipedia “Ethylenediamine” via https://en.wikipedia.org/wiki/Ethylenediamine
Wikipedia “Fuel Antioxidant” via https://en.wikipedia.org/wiki/Category:Fuel_antioxidants 

Regarding to claim 1, Sinha discloses a polishing/cleaning composition comprising:
Magnetic particles (22) (abstract, [0023]-[0026], [0032], [0054]);
An antioxidant for suppressing oxidant of the magnetic particles (paragraph 0035);
Water (paragraph [0018]).
	Regarding to claim 1, Sinha fails to disclose the antioxidant is at least one of an alkenyl succinic acid derivative, a bipyridine derivative, a phenanthroline derivative, a triazole derivative, a benzotriazole derivative, and an amine having no carbon-carbon multiple bond in a molecule; and
wherein the amine having no carbon-carbon multiple bond in a molecule includes a compound represented by Formula (6), (7), (8), or (9).
However, Sinha clearly teaches to use antioxidants (paragraph 0035).  Angst discloses that antioxidant is a corrosion inhibitor wherein antioxidant/corrosion inhibitor is selected from the group consisting of benzotriazole, ethylene diamine (paragraph 0050-0051, 0062, 0067).  


    PNG
    media_image1.png
    102
    274
    media_image1.png
    Greyscale

Therefore, ethylenediamine as taught by Yang read on applicant’s limitation amine having no carbon-carbon multiple bond in a molecule represented by Formula (7).

    PNG
    media_image2.png
    74
    394
    media_image2.png
    Greyscale

R71, R72, R73, and R74 in the compound represented by Formula (7) each independently represent a hydrogen atom, an alkyl group, or a hydroxyalkyl group, R71, R72, R73, and R74 may be bonded to one another among carbon atoms to form a cyclic alkane, and R75 in the compound represented by Formula (7) represents an alkylene group having 2 to 10 carbon atoms.
Further, evidence reference Wikipedia “Fuel Antioxidant” via https://en.wikipedia.org/wiki/Category:Fuel_antioxidants disclose that ethylenediamine is an antioxidant.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha in view of Angst by using antixodiants selected from benzotriazole and ethylene diamine because equivalent and substitution of one for the other would produce an expected result.  

Regarding to claim 8, Sinha discloses the magnetic particles contains at least one of iron (Fe), nickel (Ni) and cobalt (Co) (paragraph [0024]).
Regarding to claims 9-10, Sinha discloses the composition having a pH of about 3-11 (paragraph 0018; Note: pH = 11 is within applicant’s range of “pH of 5 to 12” in claim 9 and “pH of 7 to 12) in claim 10.
Regarding to claim 11, Sinha does not explicitly disclose an oxidant. Therefore, Sinha implicitly discloses the concentration of oxidant is 0 mol/L (read on applicant’s limitation of “a concentration of 0.0005 mol/L”).
Regarding to claim 12, Sinha discloses applying a magnetic field to the polishing composition to form a magnetic cluster that contains the magnetic particles and bringing the magnetic cluster into contact with the object to be polished, to polish the object to be polished (abstract, paragraph [0041]-[0051, Fig 4-7; Note, the substrate surface (28) is non-planar (Fig 4; Sinha’s claim 22) and is smooth or planar at the end of the process ( Fig 6)).
Regarding to claim 13, Sinha discloses the object to be polished contains at least one of an alloy and metal oxide (paragraph [0040], [0058)).
Regarding to claim 14, Sinha discloses the object to be polished contains at least one of titanium alloy (paragraph 0040, 0058).
Regarding to claim 15, Sinha discloses the object to be polished contains at least one of silicon oxide (paragraph 0040, 0058-0059).

Regarding to claim 17, Sinha discloses the polishing composition is produced by mixing a first component containing the magnetic particles and a second component containing the water before polishing the object to be polished, the produced polishing composition is used to polish the object to be polished (paragraph [0018], [0023]-[0025], [0044], Fig 4-6).
Regarding to claim 18, Sinha discloses a method for producing the polishing composition of claim 1 comprising:
Mixing a first component containing the magnetic particles and a second component containing water to obtain a mixture of the first component and the second component (paragraph 0018, 0023-0024);
Wherein antioxidants is (i) present is the first component, the second component; (ii) added the mixture to the first component and the second component (paragraph 0035)
Regarding to claim 20, Sinha discloses the magnetic particles contains at least one of iron (Fe), nickel (Ni) and cobalt (paragraph [0025]).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-2, 8-18, 20 have been considered but are moot in view of new ground of rejection under 35 U.S.C §103 as discussed above using new cited prior arts.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713